This bill asks us to enforce the performance of a contract for an exchange of lands between the complainant and the defendant. The land which, on their part, the complainants have contracted to exchange, is the same land which is embraced in a deed executed by Moses Brown, the then owner of the land, in April, 1819. That deed purports to convey the land in question to Obadiah Brown, George Benson and Henry Jackson, and, after them, to the town council of the then town of Providence, in trust, for the purpose of erecting thereon "a suitable building for a school house on the Lancaster plan of *Page 241 
education, and also for a meeting house for divine worship" for the use, under certain regulations prescribed in the deed, of the colored people of Providence. The deed is inartificially drawn, but its purposes are clearly expressed, and are of such a kind that they can properly be carried into effect. It is, we think, a good conveyance to charitable uses; Potter v. Thornton,7 R.I. 252; and, being unambiguous in its terms, no subsequent practice under it can materially modify its construction or destroy the trust which it directs. The grant is also not the less valid by reason of the fact that no fund was provided in the deed for the erection of the building contemplated in it. It may have been the purpose of the grantor to erect the building himself; or it may have been his purpose to leave it to the beneficiaries of the grant to procure, by their own efforts and the contributions of the benevolent, the means of erecting it; for, in whatever mode erected, it would, when erected, become subject to the trust of the land on which it was situate. Neither can it make any difference that the original grantees, or "feoffees in trust," as they are termed in the deed, have deceased, or that the town of Providence has become the city of Providence; for the uses to which the land was granted being such as to require a fee to support them, the grant of a fee will be implied; and, if that fee does not now vest in the city council of the city of Providence, as the successors of the town council of the town of Providence, nevertheless equity will not suffer the trust to fail for the want of a proper trustee. We think, therefore, that the complainants are not in a position to perform the contract, which they seek to enforce, on their own side; and so, of course, they have no claim to have it performed by the defendant. The bill must be dismissed, but, the suit being amicable, without costs. *Page 242